 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    NICOLE SMITH,                                            Case No. 2:18-cv-01499-JCM-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      JAMES RIVER INSURANCE COMPANY, et
10    al.,
11                                        Defendant.
12

13          This matter is before the Court on the parties’ failure to file a proposed Stipulated
14   Discovery Plan and Scheduling Order. Defendant filed its Answer (ECF No. 9) on August 20,
15   2018. Pursuant to LR 26-1, the parties were required to meet and/or confer as required by Fed. R.
16   Civ. P. 26(f) within 30 days after the first defendant answered or otherwise appeared, and 14 days
17   thereafter to file a mandatory stipulated discovery plan and scheduling order. To date, the parties
18   have not complied. Accordingly,
19          IT IS HEREBY ORDERED that the parties shall file a stipulated Discovery Plan and
20   Scheduling Order not later than November 5, 2018 in compliance with the provisions of LR 26-1
21   of the Rules of Practice of the United States District Court for the District of Nevada.
22          Dated this 29th day of October, 2018.
23

24
                                                              GEORGE FOLEY, JR.
25                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
